Citation Nr: 1219013	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for recurrent herpes simplex type II.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the course of the appeal, the Veteran was provided with the opportunity to present oral testimony in support of his claim before a Decision Review Officer (DRO) in September 2008 and the undersigned in August 2010.  Both hearings were conducted at the RO and the transcripts of these hearings have been obtained and associated with the Veteran's claims file for consideration by the Board.  

In favorable response to the Veteran's motion, which was submitted to the Board at the August 2010 hearing, the undersigned has advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In September 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including providing the Veteran with a VA medical examination so as to obtain a nexus opinion addressing the issue on appeal.  The requested examination was duly performed in January 2011 and a nexus opinion was obtained, pursuant to the Board's remand instructions.  Thereafter, the RO readjudicated the Veteran's claim in an April 2011 rating decision/supplemental statement of the case and confirmed the denial of service connection for recurrent herpes simplex type II.  The case was returned to the Board in May 2011.

In October 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion from the Secretary of VA (Secretary) and the appellant to vacate a June 2011 Board decision that denied service connection for recurrent herpes simplex type II.  The Court thereafter remanded the case to the Board for appropriate development in compliance with the joint motion.

For the reasons that will be discussed below, the case is REMANDED to the RO for further evidentiary development.  The Veteran and his representative will be notified by VA if any further action is required on their part.
 

REMAND

As relevant, the Court granted a September 2011 joint motion of the Secretary and the appellant to vacate the Board's adverse appellate decision of June 2011 and remand the issue of entitlement to service connection for recurrent herpes simplex type II for development consistent with the joint motion.  Evidence relied upon by the Board in its vacated decision included a nexus opinion obtained during VA examination in January 2011, in which the examiner made the clinical finding that there was no documentation of painful vesicles to the glans penis during service and therefore service onset of herpes was not established.  In granting the joint motion to vacate, the Court concurred with the parties' joint motion, which found that the January 2011 VA examination report was inadequate for failing to discuss the clinical significance of the notations in the Veteran's service medical records showing treatment for an ulcer of the penis in August 1953 and a sebaceous cyst of the penis in September 1958, including to make a clinical determination as to whether or not these documented penile lesions represented manifestations of herpes. [See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007): When VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.] 

Thusly, the case should be remanded for a clarifying addendum opinion by the same examiner who conducted the January 2011 VA examination.  In the alternative, a nexus opinion that rectifies the aforementioned evidentiary deficit should be obtained by the appropriate clinician.  The Veteran may be scheduled for a medical examination, if VA deems such an examination necessary.         

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be offered the opportunity to submit any evidence he deems to be relevant and supportive of his claim for VA compensation for herpes simplex type II for inclusion into the record.

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who conducted the prior medical examination in January 2011, or by an appropriate VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  The Veteran may be (re)called for physical examination, if deemed warranted.

Thereafter, the clinician should provide an (addendum) opinion addressing the following questions:

(a.)  What is the clinical significance, if any, of the penile ulcer noted in the Veteran's service medical records in August 1953, and the penile  sebaceous cyst noted in his service medical records in September 1958, with respect to the Veteran's current diagnosis of herpes simplex type II? 

(b.)  Is it at least as likely as not that the ulcer of the Veteran's penis noted in his service medical records in August 1953, and/or the sebaceous cyst of his penis noted in his service medical records in September 1958, represented manifestations during active duty of his current diagnosis of herpes simplex type II?  

These opinions should be presented in the context of the Veteran's pertinent documented clinical history.  

The VA examiner should include a detailed supportive rationale for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for recurrent herpes simplex type II.  If the claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


